THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

SUPERIOR COURT
Rockingham Superior Court Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258 TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258 http://www.courts.state.nh.us

NOTICE OF DECISION

File Copy

___Case Name: Robin Gray v Charles Bolduc, Ind & dba Charles Bolduc Excavation, LLC
Case Number: 218-2018-CV-00067

Enclosed please find a copy of the court’s order of March 11, 2020 relative to:

Defendant's Motion for Summary Judgment

March. 13, 2020 Jennifer M. Haggar
Clerk of Court

(595)
C: Bartram C. Branch, Jr., ESQ; Christopher J. Poulin, ESQ

NHJB-2503-S (07/01/2011)
The State of Mew Hampshire

ROCKINGHAM ~ SUPERIOR COURT

ROBIN GRAY
V.
CHARLES BOLDUC
AND
CHARLES BOLDUC EXCAVATION, LLC
NO. 218-2018-CV-00067

ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

The plaintiff, Robin Gray, brings this action against the defendants, Charles
Bolduc and Charles Bolduc Excavation, LLC (collectively, “Bolduc”). See Compl. (Doc.
1). The action arises out of a slip and fall Gray suffered on a patch of ice on the
premises of her then-place of employment on December 19, 2016. At the time of the
incident, Bolduc had orally contracted with Gray's then-employer, James Breen, to
render certain winter maintenance services for the premises during the winter of 2016.
Gray alleges that Bolduc negligently breached his duty of care to her by failing to
maintain the premises free of unreasonably dangerous conditions. Bolduc now moves
for summary judgment. See Bolduc’s Mot. Summ. J. (Doc. 19). Gray objects. See
Gray’s Obj. (Doc. 23). For the reasons that follow, Bolduc’s motion for summary
judgment is GRANTED.

Standard of Review

When reviewing a motion for summary judgment, the Court “consider[s] the

evidence in the light most favorable to the nonmoving party and, if no genuine issue of

material fact exists, [the Court] determine[s] whether the moving party is entitled to
judgment as a matter of law.” Grady v. Jones Lang LaSalle Constr. Co., Inc., 171 N.H.
203, 206 (2018). The moving party bears the burden of establishing that there are no
genuine questions of material fact and that it is entitled to judgment as a matter of law.
lannelli v. Burger King Corp., 145 N.H. 190, 192 (2000). The Court “cannot weigh the
contents of the parties’ affidavits and resolve factual issues.” Id. at 193. Rather, the
Court “must determine whether a reasonable basis exists to dispute the facts claimed in
the moving party’s affidavit[s] at trial.” Id. In order to defeat a motion for summary
judgment, the non-moving party “must put forth contradictory evidence under oath
sufficient to indicate that a genuine issue of material fact exists.” Brown v. Concord
Grp. Ins. Co., 163 N.H. 522, 527 (2012). “An issue of fact is material if it affects the
outcome of the litigation.” Porter v. City of Manchester, 155 N.H. 149, 153 (2007).
Facts

The following facts are drawn from the materials submitted by the parties in
support of their pleadings. Unless otherwise noted, the facts are uncontested. In 2004,
Breen purchased property in Fremont (“Fremont Property”) and began operating
Fremont Storage, LLC (“Fremont Storage”), which rented storage units to individuals, on
a portion of the Fremont Property. Doc. 19 Ex. A (Breen Dep.) at 7:3-7:17. In addition
to Fremont Storage, there were two other businesses on the Fremont Property. Id.; id.
Ex. B (Gray Dep.) at 21:22—22:9. All three of the businesses shared a front parking lot.
Id. at 48:2-48:4. Fremont Storage consisted of five buildings containing storage units
separated by unpaved gravel (the “Storage Premises”). Id. Ex. A at 7:3-7:17; id. Ex. B
at 48:8-48:12. Gray began working at Fremont Storage as an office manager on

January 1, 2005. Doc. 23 Ex. 3. At the time of her accident, she worked at Fremont
Storage six days a week, for approximately four hours per day. Doc. 19 Ex. A at 53:20—
54:3; id. Ex. B at 7:23. Although he was the owner, Breen was only on the Fremont
Property a couple of times per week. Id. Ex. A at 20:3—20:7.

The winter conditions on the Storage Premises were generally poor. As noted
above, the grounds of the Storage Premises were not paved. There were many divots
on the unpaved gravel throughout the Storage Premises. Id. at 15:11-15:14. In
addition, the buildings on the Storage Premises had pitched roofs and melting snow and
ice would often fall from the roofs and onto the grave! below. Id. at 43:9-43:16. Asa
result, the Storage Premises were subject to a constant cycle of snow thawing and
refreezing. Ice would particularly accumulate around the storage buildings and in the
divots. Id. Ex. B at 40:23-41:13, 43:21-43:23. In general, whenever there was a winter
storm or it was cold, there would be ice around the buildings. Id. at 44:12—44:17.

Prior to Breen’s purchase of the Fremont Property, Bolduc provided winter
maintenance services to its previous owner. Id. Ex. A at 18:8-18:9. Upon Breen’s
purchase, Bolduc continued to provide winter maintenance services pursuant to an oral
contract between Bolduc and Breen (the “Agreement’).' Id. at 39:10-40:5. Under the
Agreement, Breen expected Bolduc to plow snow throughout the Fremont Property, as
well as shovel every doorway and aisle between the storage buildings on the Storage
Premises to ensure that patrons had constant access to their units. Id. at 40:11-40:19.
This level of involvement was greater than Bolduc’s responsibilities with the previous

owner. Id. Pursuant to the Agreement, Bolduc would send Breen a bill once a year that

 

‘ Bolduc initially provided winter maintenance services at the Fremont Property as a sole
proprietor. See Doc. 19 Ex. D (Bolduc Aff.) 5. Starting in 2016, he began operating as Charles Bolduc
Excavation, LLC. Id. As the parties do not attribute any significance to this distinction, neither will the
Court.
listed all of the times Bolduc had visited the Fremont Property. Id. at 39:10-39:23. The
total charges were based on the number of visits. Id.

The exact terms of the Agreement are disputed in this case. According to Breen
and Bolduc, the central term of the Agreement was that Bolduc would automatically
provide services at the Fremont Property in the aftermath of winter precipitation.” Breen
expected Bolduc to be at the Fremont Property at 9:00 A.M. if there was any amount of
“plow-able” snow, id. at 42:1—42:4, and to follow up throughout the day to ensure that
snow was not blocking access for the customers of any of the businesses, including
those with storage units, see id. at 38:19-39:9. However, Breen did not expect Bolduc
to come to the Fremont Property if there was only a “dusting” of snow. Id. at 42:23-
43:1. In addition, Breen did not expect Bolduc to conduct a “daily inspection” of the
Fremont Property. Id. at 20:13—20:17. Breen did not believe such a requirement was
realistic because Bolduc provided services for multiple properties. Id. at 20:17—20:18.
Nonetheless, Breen testified that Bolduc “would occasionally swing by [the Fremont
Property] to check on the facility [in the absence of winter precipitation] . . . [bJut [that] it
was [neither] required . . . [nJor expected of him.” Id. at 44:16-44:18; see also Doc. 23
Ex. 2 (letter from Breen to Gray's counsel dated Aug. 30, 2017) (“There is no doubt that
... Gray and | have seen. . . Bolduc drive through the facility on many occasions when
there has been no snowfall and no call has been made . . . . He does sometimes just

drive through to check to see if anything needs to be addressed.”).

 

? As there is no written contract, Breen and Bolduc do not use standard terminology in referring to
the type of condition that would require Bolduc to automatically provide services at the Fremont Property
under the Agreement. Bolduc represents that he was required to provide services after an “ice or plow-
able snow event” — which meant levels of snow greater than a “dusting.” Doc. 19 Ex. D J] 9-11. Breen
similarly characterized the requisite weather conditions as snowfall that resulted in a level of snow that
could be plowed, an amount greater than a “dusting.” Id. Ex. A at 42:19-43:1. For clarity, the Court will
refer to such weather conditions as “winter precipitation.”
In terms of salting and sanding, Breen expected Bolduc to “automatically” salt
and sand the Fremont Property if it was “something that was obvious and needed to be
done.” Doc. 19 Ex. A at 43:17-43:23. However, Breen testified that it was unlikely
Bolduc would salt and sand in the absence of winter precipitation because he was not
required to come to the Fremont Property in those circumstances and would thus be
unaware of any icy conditions. Id. at 43:21-44:6. If Breen desired Bolduc’s services in
the absence of winter precipitation, it was Gray or Breen’s responsibility to call and tell
Bolduc that salting and sanding was necessary. Id. at 43:23—44:16; see also id. at
63:20-64:9 (Breen noting that “automatic salting and sanding” would “typically” be done
“in conjunction with a snow event... .”).

Bolduc’s understanding of the Agreement was consistent with Breen’s. In other
words, he understood that, per the Agreement, he was only required to automatically
plow, shovel, and salt and sand the Fremont Property after the occurrence of “an ice
event or plow-able snow event.” Id. Ex. D. 7 9. Bolduc did not understand the
Agreement to require him to inspect for or remediate unsafe conditions at the Fremont
Property in the absence of winter precipitation. Id. J 12.

For her part, Gray understood that Bolduc was “supposed to maintain a working
environment for customers . . . he [was] supposed to plow, sand, salt, and keep [the
Fremont Property] maintained throughout the winter... .” Id. at 130:2-130:6; see also
Doc. 23 at 4 (Gray Aff.). Gray testified that Bolduc always plowed and removed snow in
a timely fashion after a storm. Id. at 61:4-61:11. On the other hand, Gray is not aware
of any time that Bolduc salted and sanded the Storage Premises in the absence of

winter precipitation. Id. at 66:17-67:4. Further, Gray was unaware if Breen ever
instructed Bolduc to regularly salt and sand the Storage Premises even when
precipitation had not occurred. Id. at 53:13-53:16. Gray testified that if she observed
dangerous conditions on the Storage Premises that she felt needed to be addressed,
she would call Breen, who would in turn instruct her to call Bolduc. Id. at 67:5-67:10.

In those circumstances, Gray would inform Bolduc that the Storage Premises had not
“been done yet” and would ask him when he would be arriving. Id. at 68:9-68:16. She
would not tell him specifically what to do because “he kn[ew] his job.” Id. Gray does not
recall any instance in which Bolduc failed to provide services for the Fremont Property
after being asked to do so. Id. at 69:9-69:22.

One of Gray's responsibilities as office manager was to conduct a daily
walkthrough of the Storage Premises. Id. at 12:3-12:13. The main purpose of the
walkthroughs was for Gray to check on the units and regulate customer access,
including by placing locks on units with owners delinquent in their payments. Id. Ex. A
at 14:23-15:13. In addition, Gray was to inspect the Storage Premises to make sure
they were safe. Id. Ex. B at 14:9-13:13. If there was anything on the Storage Premises
rendering them unsafe, Gray would call Breen to inform him. Id. at 14:14-14:16.
During the winter months, Gray would occasionally use her car to conduct the
walkthroughs, generally when there was a foot or more of snow on the ground or it was
very cold. Id. at 28:11-29:21.

On December 19, 2016, Gray arrived at Fremont Storage at about 11:45 A.M.

Id. at 74:6-74:12. Gray recalls that it was very cold that day. Id. at 75:17—78:2. Due to
the temperature, Gray conducted the walkthrough using her car. Id. at 78:11—79:1.

She arrived at a building that had two units that needed to be locked and exited her
vehicle in order to do so. Id. at 79:3-79:8; 95:8-95:13. After locking the first unit and
turning to walk towards the second, she slipped and fell on ice that had accumulated in
one of the many divots on the Storage Premises. Id. at 79:3—79:8; 95:8-95:13. After
she fell, Gray got back into her car and ultimately went to a hospital. Id. at 114:7-
115:14. On the way to the hospital, Gray called Breen and told him that Bolduc “did not
come and do his job... . The facility isn’t done.” Id. at 115:19-116:20.

There was no winter precipitation on December 19 or December 18, 2016. Id.
Ex. D J 15; see also id. Ex. B at 85:23-86:5, 87:10-87:14 (Gray does not remember
when it last snowed, but does remember that it was not snowing on December 19).
However, there was a snowstorm on December 17, and Bolduc provided snow removal
services during that storm. Id. Ex. D § 16.

Analysis

Bolduc now moves for summary judgment. He argues that he cannot be found
negligent in this case because he did not owe a duty to Gray to maintain the Fremont
Property on the date of her fall. Doc. 19, Mem. of Law at 8; see also Coan v. N.H. Dep't
of Envil. Servs., 161 N.H. 1, 7 (2010) (plaintiff must show that defendant owed her a
duty to prevail on negligence claim). In making this argument, Bolduc asserts, and Gray
does not dispute, that his liability to Gray is determined by Section 324A of the
Restatement (Second) of Torts. See Doc. 19, Mem. of Law at 8; see also Bloom v.

Casella Constr., Inc., No. 2018-0425, 2019 WL 5199345, at *3 (N.H. Oct. 19, 2019)

 

(adopting Section 324A for the purposes of determining the liability of snow plow
contractors to third parties). Section 324A provides:

One who undertakes, gratuitously or for consideration, to render services
to another which he should recognize as necessary for the protection of a
third person or his things, is subject to liability to the third person for
physical harm resulting from his failure to exercise reasonable care to
protect his undertaking, if

(a) his failure to exercise reasonable care increases the risk of such harm;

(b) he has undertaken to perform a duty owed by the other to the third
person; or

(c) the harm is suffered because of reliance on the other or the third
person upon the undertaking.

Restatement (Second) of Torts § 324A, at 142 (1965).

Gray objects to Bolduc’s motion on the sole ground that Bolduc assumed a duty
to Gray to maintain the Fremont Property free of unreasonably dangerous conditions
under the Agreement. See Doc. 23 q D; id., Mem. of Law at 2, 4-5. Thus, although
Gray does not specify under which subsection she is asserting liability, Gray’s theory of
liability appears to rest on Section 324A(b). Section 324A\(b) “comes into play as long
as the party who owes the plaintiff a duty of care has delegated to the defendant any
particular part of that duty.” Canipe v. Nat'l Loss Control Serv. Corp., 736 F.2d 1055,
1062 (5th Cir. 1984); see also Plank v. Union Elec. Co., 899 S.W.2d 129, 131 (Mo. Ct.
App. 1995) (purpose of 324A(b) is “to place liability upon a party who has clearly
undertaken primary responsibility for services upon which third parties depend’).

There is no question that Breen, as owner of the Fremont Property, owed a duty
to Gray to maintain the premises free from unreasonably dangerous conditions. See
Rallis v. Demoulas Super Markets, Inc., 159 N.H. 95, 99 (2009). Thus, in order for
Section 324A(b) to “comf[e] into play,” Breen must have delegated this duty to Bolduc.
Canipe, 736 F.2d at 1062. As noted above, Gray maintains that Breen did so through

the Agreement. Here, it is undisputed that Bolduc had a duty to provide winter
maintenance services at the Fremont Property in response to winter precipitation
pursuant to the Agreement. However, Gray does not argue that Bolduc was negligent
for failing to provide winter maintenance services in response to winter precipitation.
Rather, Gray maintains that Bolduc was required to maintain the Fremont Property free
of unreasonably dangerous winter conditions at all times, and that he was thus
obligated to remediate the icy conditions on the Storage Premises even in the absence
of winter precipitation — including on December 19, 2016. See Doc. 23 ID; id., Mem.
of Law at 4. Thus, the question before this Court is whether Breen delegated his duty to
maintain the Fremont Property free of unreasonably dangerous conditions in all
circumstances to Bolduc through the Agreement.

The Court finds that Breen did not do so. As a threshold matter, the two
contracting parties in this case, Breen and Bolduc, are not in dispute on this central
question. Breen has consistently represented that he did not expect Bolduc to provide
winter maintenance services in the absence of winter precipitation. See, e.g., Doc. 19
Ex. A at 20:13—-20:17. Bolduc has represented similarly. Id. Ex. D. [J 9, 12. Therefore,
the two parties to the Agreement, and thus those with the power to enforce it, both
agree that Bolduc was not obligated to provide services at the Fremont Property in the
absence of winter precipitation.

Nevertheless, Gray maintains that the terms of the Agreement, which is an oral
contract, are unclear and thus cannot be determined at the summary judgment stage of
the proceedings. Doc. 23, Mem. of Law at 2. Gray makes three arguments in support
of this contention. First, she argues that the terms of an oral contract must be

determined by examining the contracting parties’ course of conduct, and that Bolduc’s
conduct suggests that the Agreement may have required him to provide winter
maintenance services even in the absence of winter precipitation. Id. at 1-3. Second,
Gray contends that Breen may have been unaware of the exact terms of the
Agreement. Id. at 3-4. Third, she argues that Breen’s testimony as to the scope of the
Agreement is unreliable because he does not support Gray’s lawsuit against Bolduc and
may thus be biased against her. Id. at 3. The Court will consider each argument in
turn.

Gray’s first argument is that Bolduc’s obligations under the Agreement cannot be
determined on the summary judgment record because the terms of oral contracts must
be ascertained by looking at the parties’ actions in addition to their representations. In
support of this argument, Gray cites to Tridenti v. Site Structuring Landscaping, Inc., No.
218-2015-CV-00379, Rockingham Cnty. Super. Ct., at *5 (Oct. 28, 2016) (Order,
Wadgeling, J.), in which the court denied a contractor's motion for summary judgment
because “the [oral] contract was never memorialized in writing, and the summary
judgment record d[id] not establish the exact terms of the [cJontract and/or the specific
duties it imposed” on the contractor. In support of applying the Tridenti ruling to this
case, Gray points to: (1) Breen’s deposition testimony in which he stated that “automatic
salting and sanding” would “typically” (as opposed to exclusively) be done in
“conjunction with a snow event . . .”; and (2) a letter from Breen in which he stated that
Bolduc would occasionally inspect the Fremont Property and provide winter
maintenance services in the absence of winter precipitation. Doc. 23, Mem. of Law at

2-3. These statements, Gray maintains, suggest that Bolduc would occasionally

10
automatically salt and sand the Fremont Property on an as-needed basis, implying that
such conduct might therefore have been part of the Agreement. Id. at 3.

The Court does not agree. A contract is a legally enforceable exchange of
promises between two or more parties. Restatement (Second) of Contracts § 1 (1981).
The parties to a contract are the masters of the agreement, and — with limited
exceptions — are free to contract to whatever terms they choose. See id. § 5, cmts. a
and b. It is true that when parties to an oral contract dispute its terms, courts may look
to the acts of the parties to determine its scope. See O’Donnell v. Cray, 109 N.H. 223,
225 (1968). However, where an oral contract's “terms . . . are not in dispute, . . . its
construction is to be treated as a matter of law, the same as in contracts reduced to
writing.” McDonald v. Texcraft Prods. Co., 91 N.H. 411 (1941). In other words, the
parties to an oral contract are free to agree to whatever terms they choose and unless
there is a dispute as to those terms, a court must treat their contract as unambiguous.
Accordingly, the undisputed terms of a private contract cannot be changed because the
parties occasionally performed acts outside of their contractual obligations where
neither party wished to change the terms of the contract. Here, although Breen has
acknowledged that Bolduc occasionally came to the Fremont Property to provide winter
maintenance services in the absence of winter precipitation, he has repeatedly stated
that Bolduc was not required to do so under the terms of the Agreement. See e.g., Doc.
19 Ex. A at 44:16-44:18. Bolduc similarly understood that he was not required to

provide services at the Fremont Property unless it was in response to winter

precipitation. Id. Ex. D. J] 9, 12. Thus, the relevant term in the Agreement is not in

11
dispute, and the Court does not have to look to the acts of the parties to determine its
scope.

Gray’s second argument is that Breen was less familiar with the terms of the
Agreement than was Gray because: (1) Breen essentially resumed the contractual
relationship between Bolduc and the previous owner of the Fremont Property; (2) Breen
was not at the Fremont Property on a consistent basis; and (3) Gray was at the Fremont
Property almost every day. Doc. 23, Mem. of Law at 3-4. The Court again disagrees.
As an initial matter, the record does not support the contention that Breen was unaware
of the terms of the Agreement for two reasons. First, upon assuming ownership of the
Fremont Property, Breen altered Bolduc’s responsibilities in order to better comply with
the needs of Fremont Storage. See Doc. 19 Ex. A at 40:11-40:19. Second, Breen
testified repeatedly as to when Bolduc was expected to come to the Fremont Property,
and never testified that he was unaware of what the Agreement required. Taken
together, these facts establish that Breen played an active part in forming the
Agreement and understood its terms throughout its existence.

In any case, Gray’s contention that the Agreement could contain terms of which
Breen was unaware is misguided. The Agreement was between Breen and Bolduc.
Gray’s list of responsibilities makes clear that Breen did not delegate any authority to
her to enter into or alter the scope of the Agreement with Bolduc. See Doc. 19 Ex. C
(Gray’s list of work tasks). Thus, the scope of the Agreement is based on Breen’s and
Bolduc’s mutual understanding of its terms. See Chisholm v. Ultima Nashua Indus.
Corp., 150 N.H. 141, 144—45 (2003) (“[T]here must be a meeting of the minds in order

to form a valid contract... . A meeting of the minds is present when the parties assent

12
to the same terms.” (citations omitted)). Therefore, the only enforceable terms in the
Agreement were those mutually understood and recognized by the contracting parties
— Breen and Bolduc. As neither Bolduc nor Breen understood the Agreement to
require Bolduc to provide services in the absence of winter precipitation, such a term did
not exist.

Finally, Gray contends that Breen does not support her personal injury lawsuit
and that his bias may have compelled him to testify that the Agreement was more
limited than it was in reality. Doc. 23, Mem. of Law at 3. Gray maintains that “a jury
could [therefore] find” that his beliefs on the matter “taint his perceptions of [Bolduc’s]
obligations.” Id. The Court does not agree that Gray’s bare allegation of bias creates a
question of material fact as to whether Breen is lying about the scope of the Agreement.
While a fact finder may consider witnesses’ biases in determining their credibility,
aimost every deponent or affiant will have some bias in a particular case. Thus, such
biases do not independently create a reasonable basis to dispute deponents’ testimony
where it is uncontroverted or otherwise supported by the record. Notably, Breen’s
representations as to the scope of the Agreement are in accord with the evidence in the
record in this case. For example, both Breen and Bolduc represent that Bolduc
consistently provided winter maintenance services at the Fremont Property in response
to winter precipitation. Breen has also consistently stated that Bolduc would only
occasionally come to the Fremont Property in the absence of winter precipitation and
that these were exceptions to his general course of conduct. The consistency with
which Bolduc came to the Fremont Property after it snowed, in comparison to his

sporadic visits in the absence of such conditions, comport with Breen’s representation

13
that Bolduc was only contractually required to provide services in the former but not the
latter.

In contrast, Gray has pointed to no facts in the record that contradict Breen and
Bolduc’s representations. In fact, Gray stated in her deposition that she did not know
whether Bolduc ever came to the Fremont Property on his own in the absence of winter
precipitation. Doc. 19 Ex. B at 66:17-66:23. At the same time, the record does support
that Gray understood the Agreement to require Bolduc to maintain the Fremont Property
at all times. See, e.g., Doc. 23 at 4. As noted above, however, Gray was not a party to
the Agreement. Thus, her understanding of the Agreement, unsupported by facts, is not
determinative of its scope and is not enough on its own to create a question of fact on
the issue. Therefore, even assuming that Breen is biased against personal injury
lawsuits, the record fully supports his representation as to the Agreement’s scope and
does not present a question of fact on the issue.

In light of the foregoing, the Court finds that the record conclusively establishes
that Bolduc did not have an obligation to provide winter maintenance services on the
date of Gray's slip and fall. Therefore, Bolduc did not assume a duty to Gray under
Section 324A(b). Absent the existence of a duty, Gray cannot recover for negligence.

Conclusion

For the reasons provided above, Bolduc’s motion for summary judgment is

 

GRANTED.

SO ORDERED. ae yf Lj
od | / 1 0 2d ra if WY a \ / 47 _

DATE/ Daniel St. Hilaire

Presiding Justice

14
